DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 08/09/2022.

Allowable Subject Matter
Claims 24-44 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, take alone or in combination, fails to teach, a method for detecting a security thread in a value document, in which 
magnetic data for sites on the value document are employed which data represent a magnetic property of the value document at the sites,
check sites on the value document are determined employing the sites,
a method section is carried out, in which
a pair of two of the check sites on the value document is selected and, for a straight line through the check sites of the pair, deviations are computed from the straight line, and a set of check sites is specified for which the deviation of the set of check sites is smaller than a predetermined maximal deviation,
the method section is repeated for other pairs until an abort criterion is fulfilled,
wherein for each set of check sites a suitability value is specified that describes how well the set of check sites describe a location of the security thread,
as the location of the security thread a straight line is ascertained that reproduces the location of the set of check sites for which the highest suitability value was ascertained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Su (US 2016/0292951) discloses apparatus and method for checking value documents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887          

/THIEN M LE/Primary Examiner, Art Unit 2887